Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 20, 1976. The board found that the claimant and all the other drivers similarly situated were independent contractors and not the employees of the cab owner. The respondent owns a fleet of taxicabs. His cabs are generally leased to drivers who operate them for a leasing fee of 19 cents per mile, plus an additional $2 for the use of the radio, which is optional. Drivers who desire to lease a vehicle usually appear at the garage early in the morning in order to do so. The cars are issued first come-first served until all usable vehicles are taken. The drivers retain 100% of the fares of the passengers. Leases are signed each day between the respondent and the individual driver. The decision of the board is supported by substantial evidence and must be affirmed. Decision affirmed, without costs. Koreman, P. J., Greenblott, Main, Larkin and Herlihy, JJ., concur.